 1                         UNITED STATES DISTRICT COURT
 2                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION
 3

 4   THE CITY OF SEATTLE, et al.,                 Case No. 3:19-CV-07151-MMC

 5                   Plaintiffs,                  [PROPOSED] ORDER GRANTING
                                                  PLAINTIFFS’ MOTION FOR
 6         v.                                     NATIONWIDE PRELIMINARY
 7                                                INJUNCTION
     DEPARTMENT OF HOMELAND
 8   SECURITY, et al.,

 9                   Defendants.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR NATIONWIDE PRELIMINARY
                                                                                INJUNCTION
                                                                CASE NO. 3:19-CV-07151-MMC
 1          On November 6, 2019, Plaintiffs the City of Seattle, OneAmerica, the Immigrant Legal
 2   Resource Center, Catholic Legal Immigration Network, Inc., Self-Help for the Elderly, and Central
 3   American Resource Center of California (collectively, “Plaintiffs”) filed a Motion for a Preliminary
 4   Injunction (the “Motion”) (Dkt. 25) to enjoin Defendants the Department of Homeland Security,
 5   Chad E. Wolf in his official capacity as Acting Secretary of Homeland Security, Kenneth T.
 6   Cuccinelli in his official capacity as Acting Director of United States Citizenship and Immigration
 7   Services, and United States Citizenship and Immigration Services (“USCIS”) (collectively, the
 8   “Defendants”) from enforcing changes to the process and criteria for requesting fee waivers from
 9   USCIS for the costs of immigration benefit applications and petitions announced by USCIS in the
10   October 25, 2019 news release available at https://www.uscis.gov/news/news-releases/uscis-
11   updates-fee-waiver-requirements (last visited December 10, 2019) and reflected in the October 24,
12   2019 version of the USCIS Form I-912, Request for Fee Waiver, see ECF No. 24-1 at 61–69; and
13   the October 25, 2019 USCIS Policy Alert, see ECF No. 24-1 at 71, and the revisions described
14   therein to the USCIS Policy Manual Volume 1: General Policies and Procedures, Part B,
15   Submission of Benefit Requests, Chapter 3, Fees and Chapter 4, Fee Waivers that were issued on
16   October 25, 2019 and took effect on December 2, 2019, see ECF No. 24-1 at 83–98 (the “2019 Fee
17   Waiver Revisions”).
18          A hearing on the Motion was held on December 9, 2019, Jessica Marsden of Protect
19   Democracy Project and Niketa K. Patel of Mayer Brown LLP appearing for plaintiffs, and Julie
20   Straus Harris of the U.S. Department of Justice appearing for defendants.
21          The Court, having considered the Motion and the documents filed therewith, all of the
22   papers on file in this action, and the evidence and arguments presented at the hearing, hereby
23   GRANTS Plaintiffs’ Motion. In particular, for the reasons stated on the record at the hearing, the
24   Court finds (1) plaintiffs are likely to succeed on the merits of their claim that the 2019 Fee Waiver
25   Revisions were established without compliance with the procedures required by the Administrative
26   Procedure Act, (2) plaintiffs are likely to suffer irreparable harm absent the requested relief, (3) the
27   balance of equities tips in plaintiffs’ favor, and (4) an injunction is in the public interest, and
28                                                     -1-

                  [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR NATIONWIDE PRELIMINARY
                                                                                  INJUNCTION
                                                                  CASE NO. 3:19-CV-07151-MMC
 1   nationwide application thereof is the only practicable way in which to give plaintiffs the relief to
 2   which they are entitled.
 3          IT IS HEREBY ORDERED that:
 4          Defendants, and their officers, agents, servants, employees, and attorneys, and any other
 5   persons who are in active concert or participation with them, ARE HEREBY RESTRAINED AND
 6   ENJOINED from implementing or enforcing the 2019 Fee Waiver Revisions, including by
 7   requiring fee waiver applicants to use the revised Form I-912, by requiring submission of a tax
 8   transcript to demonstrate income, and/or by not accepting evidence of receipt of a means-tested
 9   public benefit as evidence of inability to pay as described in the revised USCIS Policy Manual
10   Volume 1: General Policies and Procedures, Part B, Submission of Benefit Requests, Chapter 3,
11   Fees and Chapter 4, Fee Waivers which were issued on October 25, 2019 and took effect on
12   December 2, 2019. This Preliminary Injunction shall take effect immediately and shall remain in
13   effect pending resolution of this action on the merits or further order of this Court.
14   IT IS SO ORDERED.
15

16                  Date: December 11, 2019                 ___________________________________
17                                                          HONORABLE MAXINE M. CHESNEY
18                                                                 United States District Judge
19

20

21

22

23

24

25

26

27

28                                                    -2-

                 [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR NATIONWIDE PRELIMINARY
                                                                                 INJUNCTION
                                                                 CASE NO. 3:19-CV-07151-MMC
